TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00494-CV



     Appellant, Gilbert Franco// Cross-Appellant, Guillermo Ochoa Cronfel, Appellant

                                                  v.

       Appellee, Guillermo Ochoa Cronfel// Cross-Appellee, Gilbert Franco, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-08-003295, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                                           OPINION


               Gilbert Franco posted a review of legal services provided by Guillermo Ochoa-

Cronfel on the website www.RipoffReport.com (“Ripoff Report”). Ochoa-Cronfel sued Franco for

defamation. See Tex. Civ. Prac. & Rem. Code Ann. § 73.001 (West 2005). Franco filed several

motions for summary judgment. The trial court granted Franco’s partial motion asserting that

Ochoa-Cronfel was a public official as a matter of law and denied Franco’s no-evidence and

traditional motions asserting that Ochoa-Cronfel had failed to raise a fact issue on the element of

actual malice. Franco now appeals the trial court’s denial of his no-evidence and traditional motions,

arguing in two issues on appeal that (1) Ochoa-Cronfel did not raise a fact issue with regard to the

element of actual malice and (2) the trial court should not have considered Ochoa-Cronfel’s affidavit.

On cross-appeal, Ochoa-Cronfel challenges the granting of Franco’s partial motion, arguing that the

trial court erred in its determination that Ochoa-Cronfel qualified as a public official. We affirm the
trial court’s order denying Franco’s no-evidence and traditional motions for summary judgment and

dismiss Ochoa-Cronfel’s cross-appeal for want of jurisdiction.


                                         BACKGROUND

                Franco filed a creditor-debtor action to recover proceeds from the sale of his printing

business.1 In July 2007, the court hearing the action appointed Ochoa-Cronfel to serve as receiver,

authorizing him to take possession of and sell the non-exempt assets of the defendants to the action.

See Tex. Civ. Prac. & Rem. Code § 31.002(b)(3) (West 2008) (appointment of receiver). Ochoa-

Cronfel’s appointment was altered in August 2007 to give him additional powers, including

authorization to liquidate assets in satisfaction of the judgment and take over the subject business

and operate it with a view toward disposing of it as a going concern.

                Five months later, in December 2007, Ochoa-Cronfel filed a motion to withdraw as

receiver. In February 2008, the trial court entered an agreed order discharging Ochoa-Cronfel as

receiver. The agreed order, signed by the attorney representing Franco at the time, states “that all

actions taken by the Receiver Guillermo Ochoa-Cronfel during the pendency of the receivership are

APPROVED IN ALL RESPECTS.”

                On June 23, 2008, roughly four months after Ochoa-Cronfel’s agreed discharge as

receiver, Franco published a review of Ochoa-Cronfel on the Ripoff Report website.2 The review

was entitled, “Report: The Cronfel Firm Guillermo Ochoa-Cronfel” and subtitled “Don’t let this firm



       1
       The facts recited herein are from the evidence presented by the parties in their motions for
summary judgment.
       2
           Franco does not dispute that he made the posting.

                                                  2
be a receiver for your property—More interested in depleting your assets for his own financial gain.”

The review, posted under Franco’s first name, “Gilbert,” read:


       This attorney was assigned to be a receiver for some assets that I needed to recover.
       He totally screwed up the whole deal. He allowed the defendants in the case to steal
       money and property. He lied on court documents as far as time he spent on the case.
       He falsified and mislead [sic] the court with financial statements and other
       information to the court. He made deflamatory [sic] remarks before the court about
       me—which were blatent [sic] lies.

       He threatened me with extortion to get almost $20,000 from me when the court
       orders state that the receivers [sic] fees are a taxation against the defendants, not the
       plaintiff. He would not liquidate my property to me, unless I paid him money—a
       direct contriction [sic] to the court order.

       He is now trying to extort more money from me or he will use his legal power to
       cause me more fiancial [sic] harm. This is a bad attorney in its worst form. He
       personally has cause [sic] me almost $500,000 in damages.


Franco signed the review, “Victim of Extortion and Fraud, Austin, Texas, U.S.A.”

               Ochoa-Cronfel discovered the review roughly one month after its posting. He found

the review after querying his name in the search-engine Google, after which Franco’s review came

up as one of the first results.3 After being informed that Ochoa-Cronfel had discovered the review,

Franco attempted to remove it from Ripoff Report. By Ripoff Report’s terms, however, users cannot

remove content they have posted.4 Franco then modified his review. He added a comment stating,



       3
          According to a computer screen-shot provided by Ochoa-Cronfel, Franco’s posting is the
third result listed following a search for “guillermo ochoa cronfel” on Google.
       4
           The Terms of Service for Ripoff Report, as posted on the website, read, “By posting
information on [Ripoff Report], you understand and agree that the material will not be removed even
at your request. You shall remain solely responsible for the content of your postings on [Ripoff
Report].” Accordingly, Franco’s review has been listed on Ripoff Report since Franco originally
posted it on June 23, 2008.

                                                  3
“This is just my opinion and should be treated as so.” He added another comment explaining that

he was not an attorney and posted dictionary definitions for “extortion,” “fraud,” and “malfeasance.”

He also changed the name on the review, from “Gilbert” to “Anonymous.”

               Several days after altering the review, Franco spoke over the phone with Darrell Gest,

Ochoa-Cronfel’s attorney at the time. Before the conversation, Franco prepared a list of talking

points, including, “Do you have proof that I am the one that published statements about Cronfel?”

His talking points also included the statements, “It appears that anybody can make a report about

anybody with much ease. Would you believe everything that was written [on Ripoff Report?]”

               During the phone call with Gest, Franco denied posting the review on Ripoff Report.

He speculated about who might have written the review, indicating that he had attempted to

determine who had posted it but had not received any response to his inquiries.

               Ochoa-Cronfel sued Franco for defamation. In the affidavit and deposition testimony

submitted during pretrial proceedings, Franco admitted that he had posted the review of Ochoa-

Cronfel on Ripoff Report. He explained that he had lied to Gest about the posting so as not to

“incriminate” himself. He also stated that he had attempted to remove the posting and altered it

because the statements in the review were “not proven facts yet.”

               Franco, however, also stated in his affidavit that the statements he made in the review

were truthful: “At the time of the posting of the statements, I knew of no statement that was false

and I had no serious doubts as to the truth of any statement I made.” In support of this assertion, he

detailed deficiencies in Ochoa-Cronfel’s performance that had led him to post the review. Franco

stated that Ochoa-Cronfel misled the court by providing inaccurate billing statements and alleging



                                                  4
that he had to “chase [Franco] down for money.” Franco also stated that Ochoa-Cronfel improperly

sought fees from him personally, when instead all fees should have been paid from the assets of the

debtors.5 In addition, Franco claimed that Ochoa-Cronfel failed to fulfill several of his receivership

duties, including safeguarding funds, pursuing insurance claims, and providing monthly reports.

               Ochoa-Cronfel disputes each of Franco’s assertions. In his own affidavits, Ochoa-

Cronfel contended that he never misled the court, and that the billing statements he provided and the

representations he made about Franco were accurate. Ochoa-Cronfel further stated that, as agreed

to by Franco, all fees came from recovered assets, and that he never attempted to coerce Franco into

personally paying any fees. Finally, Ochoa-Cronfel stated that he had fulfilled all of his duties as

receiver through the time of his agreed discharge in February 2008. In support of this contention,

he pointed to the agreed order, signed by Franco’s counsel, which reflects that Ochoa-Cronfel’s

actions as receiver had been approved in all respects.

               Franco filed several summary judgment motions. He filed a partial motion arguing

that Ochoa-Cronfel was a public official as a matter of law and consequently must prove actual

malice, which the trial court granted. Franco then filed no-evidence and traditional motions arguing

that Ochoa-Cronfel had not raised a fact issue regarding actual malice, which the trial court denied.

Franco now appeals the trial court’s denial of his no-evidence and traditional motions, while Ochoa-

Cronfel cross-appeals on the trial court’s granting of Franco’s partial motion.




       5
         In his phone conversation with Gest, Franco indicated that he planned to file a complaint
about Ochoa-Cronfel with the State Bar of Texas. Franco, however, did not file a complaint, and
admitted in his deposition that he no longer has any plans to do so.

                                                  5
                                   STANDARD OF REVIEW

               Defamation cases are reviewed under the same summary-judgment standards as other

cases even though constitutional considerations are involved. See Casso v. Brand, 776 S.W.2d 551,

556-57 (Tex. 1989) (rejecting higher standard used by federal courts in defamation cases). We

review a trial court’s decision to grant or deny a motion for summary judgment de novo. See Texas

Mun. Power Agency v. Public Util. Comm’n of Tex., 253 S.W.3d 184, 192, 199 (Tex. 2007).

Evidence favorable to the non-movant will be taken as true, and every reasonable inference must be

indulged in favor of the non-movant and any doubts resolved in its favor. Nixon v. Mr. Prop. Mgmt.

Co., 690 S.W.2d 546, 548-49 (Tex. 1985).

               When a party seeks both a traditional and a no-evidence summary judgment, we first

review the trial court’s decision regarding summary judgment under the no-evidence standard. See

Tex. R. Civ. P. 166a(i). If the non-movant failed to produce more than a scintilla of evidence raising

a genuine issue of fact on the challenged elements of his claim, there is no need to analyze whether

the movant met his burden on his motion for traditional summary judgment. Ford Motor Co.

v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

               A party seeking a no-evidence summary judgment must assert that no evidence exists

as to one or more of the essential elements of the non-movant’s claims on which the non-movant

would have the burden of proof at trial. Flameout Design & Fabrication, Inc. v. Pennzoil Caspian

Corp., 994 S.W.2d 830, 834 (Tex. App.—Houston [1st Dist.] 1999, no pet.). If the non-movant then

produces more than a scintilla of probative evidence to raise a genuine issue of material fact, a

no-evidence summary judgment is improper. Id.; Forbes, Inc. v. Granada Biosci., Inc., 124 S.W.3d
167, 172 (Tex. 2003). More than a scintilla of evidence exists if the evidence would allow

                                                  6
reasonable and fair-minded people to differ in their conclusions. Forbes, 124 S.W.3d at 172.

                Under the traditional summary-judgment standard, the movant has the burden to show

that no genuine issues of material fact exist and that it is entitled to judgment as a matter of law.

Tex. R. Civ. P. 166a(c); Nixon, 690 S.W.2d at 548. A defendant moving for a traditional summary

judgment must conclusively negate at least one essential element of each of the plaintiff’s causes of

action or conclusively establish each element of an affirmative defense. Science Spectrum, Inc.

v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997). After a defendant has done so, the burden then shifts

to the plaintiff to produce evidence creating a fact issue on the element or defense in order to defeat

the summary judgment. See Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996).


                                           DISCUSSION

Jurisdiction over Franco’s Interlocutory Appeal

                Generally, the denial of a motion for summary judgment is an interlocutory order not

reviewable on appeal. Novak v. Stevens, 596 S.W.2d 848, 849 (Tex. 1980); Cox Tex. Newspapers,

L.P. v. Wootten, 59 S.W.3d 717, 720 (Tex. App.—Austin 2001, pet. denied). However, “a person

whose communication appears in or is published by the electronic or print media” who is sued for

defamation may appeal an interlocutory order denying summary judgment. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(a)(6) (West 2008), § 73.001; Cox, 59 S.W.3d at 717. As Franco’s

review was published by an electronic media outlet and he was subsequently sued for defamation

based on the review, we have jurisdiction to consider his interlocutory appeal of the trial court’s

order denying his no-evidence and traditional motions for summary judgment. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(a)(6).6


       6
           The parties do not challenge our jurisdiction over Franco’s interlocutory appeal.

                                                  7
Consideration of Ochoa-Cronfel’s Affidavit

               We address Franco’s second issue on appeal, which concerns what evidence the trial

court was permitted to consider in entering its order on Franco’s no-evidence and traditional

motions, before turning to his first issue, which concerns the court’s order itself. In Franco’s second

issue on appeal, he argues that the trial court should not have considered Ochoa-Cronfel’s

July 23, 2009 affidavit in ruling on the summary judgment motion, as the affidavit contained only

conclusory statements.7 See Prime Prods., Inc. v. SSI Plastics, 97 S.W.3d 631, 637 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied) (“Affidavits supporting or opposing a motion for

summary judgment must be factual; conclusions of the affiant are not considered to have any

probative value.”). Ochoa-Cronfel’s affidavit, however, contains numerous facts of which Ochoa-

Cronfel presumably had personal knowledge, including details of the actions he took as receiver and

estimates of losses owing to Franco’s review. Accordingly, Ochoa-Cronfel’s affidavit constitutes

competent summary judgment evidence. Franco’s second issue on appeal is overruled.8


Summary Judgment on the Element of Actual Malice

               We turn to Franco’s first issue on appeal. Franco argues that the trial court should

have granted his no-evidence and traditional motions for summary judgment because Ochoa-Cronfel

did not raise a fact issue regarding actual malice. To recover for defamation, a public official must


       7
          We note that two affidavits by Ochoa-Cronfel are included in the record, one dated
June 30, 2009, and the other dated July 23, 2009. Franco describes the affidavit in issue as
“responding to each paragraph of Mr. Franco’s affidavit,” a description that comports with the July
23rd affidavit.
       8
           As our analysis below demonstrates, Ochoa-Cronfel’s affidavit is not necessary to
controvert Franco’s summary-judgment evidence due to the presence of other controverting evidence
in the record.

                                                  8
prove that the defendant published a false and defamatory statement with actual malice. Huckabee

v. Time Warner Entm’t Co., 19 S.W.3d 413, 420 (Tex. 2000).9

               “Actual malice” in the defamation context is a term of art. Id. Unlike common-law

malice, it does not include ill will, spite, or evil motive. Id. Rather, to establish actual malice, a

plaintiff must prove that the defendant made the statement “with knowledge that it was false or with

reckless disregard of whether it was true or not.” New York Times Co. v. Sullivan, 376 U.S. 254,

279-80 (1964); Huckabee, 19 S.W.3d at 420. “Reckless disregard” is also a term of art. Huckabee,
19 S.W.3d at 420. To establish reckless disregard, a public official or public figure must prove that

the publisher “entertained serious doubts as to the truth of his publication.” St. Amant v. Thompson,

390 U.S. 727, 731 (1968); Huckabee, 19 S.W.3d at 420.


No-Evidence Motion for Summary Judgment

               Franco first argues that summary judgment should be granted because Ochoa-Cronfel

presented no evidence of actual malice. As the actual malice inquiry focuses on the defendant’s state

of mind at the time of publication, direct evidence that the defendant knew the statements to be false

will rarely be available to the plaintiff. See Bentley v. Bunton, 94 S.W.3d 561, 597 (Tex. 2002)

(noting that plaintiff need not produce “smoking gun” proving knowledge of falsity). Instead, a


       9
            As noted above, Ochoa-Cronfel’s cross-appeal seeks to challenge the trial court’s
determination that he qualified as a public official when he held the position of court-appointed
receiver. As we conclude infra that we do not have jurisdiction over Ochoa-Cronfel’s cross-appeal,
we do not address the issue here, and assume for purposes of this analysis that Ochoa-Cronfel must
meet the increased burden given to public-official plaintiffs in defamation actions. See Bentley v.
Bunton, 94 S.W.3d 561, 590 (Tex. 2002) (explaining that defamation plaintiff who is public official
must prove additional element of actual malice). Our analysis, however, should not be read as a
commentary on whether the trial court properly determined that Ochoa-Cronfel qualified as a public
official, nor should it be deemed to preclude any challenge of the issue on direct appeal.

                                                  9
plaintiff may—and often must—use circumstantial evidence to show that the defendant acted with

reckless disregard and “entertained serious doubts as to the truth of his publication.” See id. at 591;

see also St. Amant v. Thompson, 390 U.S. 727, 731 (1968).

                 Circumstantial evidence showing reckless disregard may derive from the “defendant’s

words or acts before, at, or after the time of the communication.” Clark v. Jenkins, 248 S.W.3d 418,

435 (Tex. App.—Amarillo 2008, no pet.). In this case, Ochoa-Cronfel presented evidence that

Franco attempted to remove the review after its discovery. When he was unable to do so, Franco

added disclaimers that the review reflected only his opinions, admitting during his deposition that

his statements did not constitute “proven facts.” Franco also lied about having made the posting to

Gest, Ochoa-Cronfel’s then-attorney, indicating that he did not want to “incriminate” himself. These

actions and statements following the discovery of the review support the contention that Franco

“entertained serious doubts about the truth of his publication,” and consequently acted with

actual malice.

                 In addition, selectively omitting facts in order to create a false impression may

constitute evidence of actual malice. Huckabee, 19 S.W.3d at 425-26; Texas Disposal Sys. Landfill,

Inc. v. Waste Mgmt. Holdings, Inc., 219 S.W.3d 563, 578 (Tex. App.—Austin 2007, pet. denied).

Franco’s review, while it claims that Ochoa-Cronfel “screwed up the whole deal,” omits the fact that

the trial court approved all of the actions taken by Ochoa-Cronfel in his capacity as receiver, in an

order agreed to by Franco’s counsel at the time. Accordingly, the evidence suggests that Franco

omitted facts to create a false impression.

                 This evidence constitutes more than a scintilla that Franco acted with actual malice

in making the posting, thereby rendering no-evidence summary judgment inappropriate.

                                                  10
Accordingly, we turn from Franco’s no-evidence motion to his traditional motion.


Traditional Motion for Summary Judgment

               In his traditional motion, Franco argues that Ochoa-Cronfel failed to raise a fact issue

on the element of actual malice. A defendant in a defamation action seeking to negate the element

of actual malice must present evidence that he or she did not publish the statement with knowledge

of its falsity or reckless disregard for its truth. Huckabee, 19 S.W.3d at 420. Once the defendant has

produced evidence negating actual malice as a matter of law, the burden shifts to the plaintiff to

present controverting proof raising a genuine issue of material fact. See Tex. R. Civ. P. 166a(c);

Huckabee, 19 S.W.3d at 420.

               In attempting to negate the element of actual malice and shift the burden to Ochoa-

Cronfel, Franco relies on his affidavit and deposition testimony. While the affidavit or deposition

of the defendant in a defamation case may be used to negate actual malice, the affidavit or deposition

must comply with the rules of civil procedure governing evidence from interested witnesses. See

Casso, 776 S.W.2d at 558-59. Under the rules of civil procedure, an affidavit from an interested

witness will only support a motion for summary judgment if it is (1) clear, positive, and direct;

(2) otherwise credible and free from contradictions and inconsistencies; and (3) susceptible of being

readily controverted. Tex. R. Civ. P. 166a(c); Huckabee, 19 S.W.3d at 424.

               Franco argues that his affidavit and deposition meet the requirements of rule 166a(c)

as they are “clear, positive, and direct.” However, according to the rule, the evidence must also be

“credible and free from contradictions and inconsistencies.” Id. When there is “evidence tending

to discredit or impeach” depositions or affidavits, the testimony “cannot be considered as doing more


                                                 11
than raising an issue of fact.” Great Am. Reserve Ins. Co. v. San Antonio Plumbing Supply Co.,

391 S.W.2d 41, 47 (Tex. 1965).

               In this case, the assertions in Franco’s affidavit that he “knew of no statement that was

false” and “had no serious doubts as to the truth of any statement I made” are undermined by

evidence in the record. Specifically, evidence showing that Franco attempted to remove the posting,

amended the posting, and lied about having made the posting discredits his affidavit.

               Franco’s deposition faces similar problems. Not only is Franco’s deposition

testimony undermined by the same evidence that undermines his affidavit, but Franco’s deposition

also contains statements that, on their own, discredit his testimony. As noted above, Franco states

in his deposition that he lied about having made the posting so as not to “incriminate” himself.

Franco also admits that the statements he made about Ochoa-Cronfel were not “proven facts,” a

concession that evinces doubt about the veracity of the statements.

               As the record contains evidence to impeach or discredit Franco’s testimony, we

conclude that his affidavit and deposition fail to meet the requirements of the rules of civil procedure

regarding interested-witness testimony. See Tex. R. Civ. P. 166a(c). Accordingly, as Franco’s

summary-judgment evidence does not negate any element of Ochoa-Cronfel’s defamation claim, the

burden does not shift to Ochoa-Cronfel to demonstrate that a fact issue exists.

               We note that even if the burden shifted to Ochoa-Cronfel to controvert Franco’s

affidavit and deposition testimony, the same evidence that undermines the credibility of Franco’s

testimony also provides adequate controverting proof of Franco’s assertions. Specifically, the facts

that Franco attempted to remove the posting, revised the posting, and lied about having made the



                                                  12
posting provides circumstantial evidence of actual malice. See Clark, 248 S.W.3d at 435 (explaining

that “defendant’s words or acts before, at, or after the time of the communication” may prove actual

malice). This evidence is sufficient to controvert Franco’s affidavit and deposition testimony and

to raise a fact issue regarding whether Franco had “significant doubt about the truth of his statements

at the time they [were] made.” Bentley, 94 S.W.3d at 596.

               Our analysis leads us to conclude that summary judgment is improper on the element

of actual malice. Franco’s first issue on appeal is overruled.


Attorney’s Fees

               Under the civil practice and remedies code, “[i]n the case of an appeal brought

pursuant to Section 51.014(6), if the order appealed from is affirmed, the court of appeals shall order

the appellant to pay all costs and reasonable attorney fees of the appeal.”10 Tex. Civ. Prac. & Rem.

Code § 51.015 (West 2008); Gaylord Broad. Co. v. Francis, 7 S.W.3d 279, 286 (Tex. App.—Dallas

1999, pet. denied). As we overrule both of Franco’s issues on appeal and thereby affirm the order

of the trial court, we order Franco to pay all costs and reasonable attorney’s fees of the appeal in an

amount to be determined by the trial court.


Jurisdiction over Ochoa-Cronfel’s Cross-Appeal

               Ochoa-Cronfel’s cross-appeal challenges the trial court’s order granting Franco’s

motion for partial summary judgment and determining that Ochoa-Cronfel qualified as a public



       10
          While Ochoa-Cronfel did not specifically request attorney’s fees, we note that the terms
of the statute are “mandatory.” Gaylord Broad. Co. v. Francis, 7 S.W.3d 279, 286 (Tex.
App.—Dallas 1999, pet. denied); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.015 (West 2008).

                                                  13
official. Franco filed a motion to dismiss Ochoa-Cronfel’s cross-appeal for want of jurisdiction.

                The civil practice and remedies code authorizes an interlocutory appeal of the denial

of a media defendant’s motion for summary judgment. See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(6). Texas courts have consistently recognized, however, that the statute does not permit

the plaintiff to bring a similar interlocutory appeal, nor does it confer jurisdiction over cross-points

raised on appeal by the plaintiff. See TSM AM-FM TV v. Meca Homes, Inc., 969 S.W.2d 448, 451

(Tex. App.—El Paso 1998, pet. denied) (holding that appellate court lacked jurisdiction to consider

plaintiff’s cross-point challenging denial of plaintiff’s summary-judgment motion); see also Rogers

v. Cassidy, 946 S.W.2d 439, 443 (Tex. App.—Corpus Christi 1997, no writ) (holding that court

cannot address plaintiff’s summary judgment motion on interlocutory appeal even when addressing

defendant’s competing motion). Under the language of the code and the cases interpreting it, we do

not have jurisdiction to consider Ochoa-Cronfel’s cross-point.

                Ochoa-Cronfel argues that this Court may consider its cross-point “in the interest of

judicial economy.” See Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 627 (Tex. 1996); Delta

Air Lines, Inc. v. Norris, 949 S.W.2d 422, 428-29 (Tex. App.—Waco 1997, writ denied) (applying

Cincinnati Life to interlocutory appeal taken under section 51.014(6)). Cincinnati Life and Delta

instruct that when an appellate court has jurisdiction to consider any issue raised in a summary

judgment order, “the appellate court should consider all summary judgment grounds the trial court

rules on and the movant preserves for appellate review that are necessary for final disposition of the

appeal.” Cincinnati Life, 927 S.W.2d at 627. In addition, “the appellate court may consider other

grounds that the movant preserved for appellate review and [the] trial court did not rule on in the



                                                  14
interest of judicial economy.” Id.

               These cases are inapposite to Ochoa-Cronfel’s cross-appeal. Cincinnati Life and

Delta delineate which issues the appellate court may address when it has the jurisdiction to address

at least one of the issues raised in the trial court’s order on the movant’s summary judgment motion.

See Cincinnati Life, 927 S.W.2d at 627; Delta, 949 S.W.2d at 428-29. These cases do not, however,

extend the appellate court’s reach to enable it to address separate summary judgment orders over

which the court does not otherwise have jurisdiction. As we have no jurisdiction to consider any

issues in the order disposing of Ochoa-Cronfel’s summary judgment motion, Cincinnati Life and

Delta do not apply.

               Accordingly, we grant Franco’s motion to dismiss Ochoa-Cronfel’s cross-appeal for

want of jurisdiction.11


                                         CONCLUSION

               Because we find no reversible error, we affirm the judgment of the trial court denying

Franco’s no-evidence and traditional motions for summary judgment and order Franco to pay all

costs and reasonable attorney’s fees of the appeal in an amount to be determined by the trial court.

We further dismiss Ochoa-Cronfel’s cross-appeal for want of jurisdiction.




       11
         In addition to granting Franco’s motion to dismiss Ochoa-Cronfel’s cross-appeal, we also
grant Franco’s motion for leave to file a supplemental post-submission letter brief, filed
January 29, 2010.

                                                 15
                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed in part; Dismissed in part

Filed: March 12, 2010




                                                16